Citation Nr: 18100254
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 12-08 291A
DATE:	April 2, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	6
 
REMANDED ISSUES
Entitlement to service connection for a right knee disability; entitlement to service connection for sleep apnea; entitlement to service connection for hepatitis; entitlement to service connection for a liver disability other than hepatitis B, to include hepatomegaly; entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, bipolar disorder, and anxiety disorder; and entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) are remanded for additional development.
The Veteran served on active duty from July 1975 to June 1979.  
In November 2014, the Veteran testified at a Board of Veterans Appeals (Board) videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  These matters were remanded in October 2015.  
The Board notes that the Veteran has also perfected appeals with respect to his claims for entitlement to service connection for gout and for a left knee disability.  However, as the Veteran has requested a Board hearing regarding these issues, they are not yet ripe for appellate review.  
Pursuant to the Boards October 2015 remand, the Veteran underwent Department of Veterans Affairs (VA) examination with respect to the service connection claims on appeal in August 2017.  Upon review, however, the Board finds the opinions obtained insufficient for purposes of determining service connection.  In that regard, each opinion provided no more rationale for the negative conclusions reached than the fact that the Veteran was not diagnosed with the relevant disabilities until several years after separation from service.  This fact alone, with no supporting medical rationale, is not sufficient to support a negative opinion.  Furthermore, the examiners did not properly credit the Veterans competent lay statements as directed in the Boards remand but, instead, only considered documented in-service complaints.  Accordingly, the Board finds remand is warranted so that addendum opinions may be obtained.  
The issue of entitlement to a TDIU is inextricably intertwined with the issues being remand and, as such, must also be remanded.
 
The matters are REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to the claims for entitlement to service connection for a right knee disability, hepatitis B, a liver disability other than hepatitis B, sleep apnea, and an acquired psychiatric disorder, and entitlement to a TDIU.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records.
2. After the above records have been associated with the claims file, send the claims file to a VA examiner or examiners for addendum opinions regarding the claims for entitlement to service connection for a right knee disability, hepatitis B, a liver disability other than hepatitis B, sleep apnea, and an acquired psychiatric disorder.  The claims file must be reviewed.  If any additional examination is deemed necessary to respond to the request, such should be scheduled.  
Following review of the claims file, the examiner(s) should address the following:
a. With respect to each disability (right knee disability, hepatitis B, a liver disorder other than hepatitis B, sleep apnea, and an acquired psychiatric disorder) is it at least as likely as not (50 percent probability or greater) that such disability had onset in or is otherwise related to service?
In providing the opinions, the examiner must address the Veterans competent statements as to onset and continuity of symptoms of each disability, including but not limited to those noted in the service treatment records.  The examiner is also reminded that the length of time between service and a diagnosis is not, in itself, a sufficient rationale to support a negative opinion without further medical explanation as to the significance of this fact.  
b. If hepatitis B is found to be directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that a separate liver disability, to include hepatomegaly, was (a) caused by; or (b) has been worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of hepatitis B.  If the examiner finds that a liver disability has been worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to hepatitis B.
A complete medical rationale must be provided for any opinion expressed. 
3. After completing the requested actions, and any additional actions deemed warranted, the Agency of Original Jurisdiction should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel

